John Gilbert plaint. agt Thomas Matson prison keeper of Boston Defendt in an action of the case for not keeping in safe custody the person of William Obison who was committed to him by Execution upon accot of sd Gilbert, but releasing him sd Obison without consent either of authority or the person concerned who is the aforesaid Gilbert; neither paying the sd Gilbert the summe of mony for which sd Obison was by Execution committd to prison which was to the value of twenty three pounds in mony or thereabouts whereby the plaintife is damnified to the value thereof with all other due damages according to attachmt datd March. 31° 1677. . . . The Jury . . . found for the plaint, twenty two pounds sixteen Shillings two pence mony and two Shillings damage & costs of Court allowd 28s
Execucion issued april. 28° 1677.
[ Obison, having suffered fine and imprisonment for throwing out the spoiled hides belonging to his fellow-tanner, John Gilbert (see Gilbert v. Obison, above, p. 738), attempted to take it out of Hill, the official scavenger of Boston, who had actually destroyed the hides in question. *797He sued Hill at this court in the January session, 1680/81, and obtained a judgment for 20l. The defendant appealed, offering as one of his Reasons of Appeal (S. F. 1956.4) that what was done in removing the leather was by specific order of the Boston selectmen. But the Court of Assistants (Records, i. 180) upheld the former judgment. Various papers for the case are in S. F. 1956.3-12.]